Citation Nr: 0911957	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  03-18 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for hypertension (high 
blood pressure).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1952 
and March 1952.  His claims folder has been rebuilt.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO denied service connection for glaucoma, hypertension, and 
a psychiatric disability to include post-traumatic stress 
disorder (PTSD).

By an August 2004 decision, the Board denied the Veteran's 
service connection claims for glaucoma, hypertension, and a 
psychiatric disability, to include PTSD.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2007, the Court 
vacated, in part, the Board's August 2004 decision with 
respect to the service connection claims for glaucoma and 
hypertension, and remanded such issues for readjudication 
consistent with the February 2007 memorandum decision.  The 
Court did not disturb the Board's denial of service 
connection for a psychiatric disability, to include PTSD; 
thus, such issue is no longer in appellate status.

In August 2007, the Board remanded the issues of service 
connection for glaucoma and hypertension.  The case has since 
returned to the Board for further appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Glaucoma is not related to the Veteran's period of active 
duty.

2.  Hypertension is not related to the Veteran's period of 
active duty.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Hypertension was not incurred or aggravated in service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008 ).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159,  3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 


VCAA notice letters were provided to the Veteran in April 
2001 and September 2007.  These notice letters fully 
addressed all notice elements, informing the Veteran of what 
evidence was required to substantiate his claims, and of the 
Veteran's and VA's respective duties for obtaining evidence.  
The September 2007 letter specifically advised the Veteran as 
to how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO readjudicated the claims by a December 2008 
supplemental statement of the case (SSOC), after complete 
VCAA notice was provided to the Veteran.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that the Veteran's service 
treatment records are unavailable for review.  The National 
Personnel Records Center (NPRC) has certified that the 
service treatment records either do not exist or that the 
NPRC does not have them and that further efforts to locate 
them at the Center would be futile. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
personnel records, and VA medical evidence.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  In fact, according 
to a "SSOC Notice Response" form received in February 2009, 
the Veteran indicated that he has no other information or 
evidence to submit, and requested that his case be returned 
to the Board for further appellate consideration.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Legal Criteria and Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. § 3.303 (2008).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular-renal disease, that are 
manifest to a compensable degree within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307, 3.309 
(2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2008).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Here, there is objective evidence showing that the Veteran 
currently has glaucoma and hypertension.  Specifically, in a 
record dated in July 2000, a private physician noted that the 
Veteran has glaucoma and high blood pressure.  The doctor did 
not express an opinion regarding the etiology of either of 
these conditions.  This statement is the only document 
contained in the claims folder which references the Veteran's 
glaucoma and high blood pressure.

The Board acknowledges the Veteran's repeated assertions that 
he incurred glaucoma and hypertension as a result of his 
active military duty.  Significantly, however, the claims 
folder contains no competent evidence associating either of 
these diagnosed disabilities to the Veteran's active military 
duty.  In fact, the first diagnoses of such disabilities is 
dated in July 2000, almost 50 years after the Veteran's 
separation from active military duty.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).



As noted, the Veteran's service treatment records are not 
available.  Pursuant to the Board's August 2007 remand, the 
Board requested an additional request for the Veteran's 
service treatment records, using all variations of the 
spelling of his name, as well as his service number.   
However, in response to the RO's request, the NPRC, in 
November 2007, indicated that it was unable to locate the 
identified records after conducting an extensive and thorough 
search.  The NPRC therefore concluded that the records 
requested either do not exist, that NPRC does not have them, 
or that further efforts to locate them at NPRC would be 
futile.  

Consequently, the Board must conclude that the available 
evidence of record does not provide competent evidence of an 
association between the Veteran's diagnosed glaucoma and 
hypertension and his active military duty.  Without competent 
evidence of such an association, service connection for the 
diagnosed disabilities cannot be granted.  

Lastly, the Board declines to obtain medical nexus opinions 
with respect to the service connection claims on appeal 
because there is no evidence of pertinent disabilities for 
years following service.  Thus, even though the Veteran has 
been diagnosed with glaucoma and hypertension, there is no 
true indication that those disabilities are associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Given the lack of in-service evidence of pertinent 
disabilities, and the absence of pertinent diagnoses for 
decades following service, any opinions relating the current 
glaucoma and hypertension, to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2008).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2). 

The preponderance of the evidence is, therefore, against the 
Veteran's claims for service connection for glaucoma and 
hypertension, and the reasonable doubt doctrine is not for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002).


ORDER


Service connection for glaucoma is denied.

Service connection for hypertension (high blood pressure) is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


